Citation Nr: 0420912	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  03-18 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to an effective date earlier than March 12, 2001 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  




REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.








ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from October 1966 to 
October 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decision of the RO, which granted service 
connection for PTSD effective on March 12, 2001.  



FINDING OF FACT

The veteran filed his initial claim of service connection for 
PTSD on March 12, 2001.  



CONCLUSION OF LAW

An effective date prior to the date of the original claim, 
March 12, 2001, for the grant of service connection for PTSD 
is not assignable.  38 U.S.C.A. §§ 5101(a), 5110(a) (West 
2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.400(b) (2003).  





REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans' Claims Assistance Act of 2000 (VCAA)

At the outset, the Board notes that the veteran was apprised 
of the relevant provisions of VCAA by letter dated in 
September 2001, before initial RO consideration of his claim 
of service connection for PTSD in January 2003.  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 
24, 2004).  

As the issue of entitlement to an earlier effective date for 
the grant of service connection for PTSD is a "downstream" 
issue, no further VCAA notice is necessary.  See VAOPGCPREC 
8-2003 (December 22, 2003).

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those claiming VA benefits are entitled.  
38 U.S.C.A. § 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample evidence of record upon which to decide the 
veteran's claim.  The Board is unaware of, and the veteran 
has not identified, any additional evidence which is 
necessary to make an informed decision on this issue.  Thus, 
the Board believes that all relevant evidence which is 
available has been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf.  Further, by the September 2001 letter and the 
May 2003 Statement of the Case, he and his representative 
have been notified of the evidence needed to establish the 
benefit sought, and via those documents, he has been advised 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

The veteran served in the Republic of Vietnam and is a 
recipient of the Bronze Star Medal along with other awards 
and decorations.  

On February 2001 VA psychiatric examination, the examiner 
diagnosed PTSD.  During the examination, the veteran 
indicated that he had held approximately 30 jobs since 
discharge from service.  Following the administration of 
various psychological tests and interviewing the veteran, the 
examiner opined that the veteran was suffering from PTSD of 
military origin.  The examination report reflected that the 
veteran began to seek treatment for PTSD some eight months 
prior thereto.  

On March 12, 2001, the RO received the veteran's claim of 
service connection for PTSD.  This was the veteran's initial 
claim of service connection for PTSD.  

An April 2001 report of a licensed social worker at the 
Raleigh Vet Center indicated that the veteran was 
incarcerated after his return from Vietnam, although he had 
not had any legal trouble before service.  Following his 
release from prison, he drifted from job to job.  Taking into 
account the veteran's entire history, the licensed social 
worker opined that the veteran was currently suffering from 
PTSD.  

In February 2002, the veteran's wife wrote that she and the 
veteran married shortly after he returned from Vietnam.  
Since then, she had observed personality changes in the 
veteran.  These changes, according to her, became most 
pronounced in the previous five years.  

An April 2002 letter from a clinical social worker at the 
Raleigh Vet Center indicated that the veteran had not worked 
since 1999 due to PTSD and was under psychiatric care.  

By January 2003 rating decision, the RO granted service 
connection for PTSD effective on March 12, 2001 and assigned 
a 50 percent rating.

By February 2003 rating decision, the RO assigned a 70 
percent evaluation to the veteran's PTSD effective on March 
12, 2001.  

In an April 2003 rating action, the RO granted a total rating 
based on individual unemployability due to service-connected 
disability, effective on March 12, 2001.  

In his April 2003 Notice of Disagreement, the veteran 
asserted that PTSD became a recognized disability for VA 
disability compensation purposes in April 1980 and that, 
because his PTSD had its onset just after his return from 
Vietnam in 1969, he should be assigned an earlier effective 
date under this "liberalizing law."  


Law and Regulations 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2003).  

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2003).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2003).  

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).  

The effective date for an award of service connection shall 
be the day after separation from service or the date 
entitlement arose, if the claim is received within one year 
of separation from service, otherwise the general rule 
applies.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 
3.400(b)(2)(i) (2003).  

38 C.F.R. § 3.114 provides that (a) where pension, 
compensation, dependency and indemnity compensation, or a 
monetary allowance under 38 U.S.C. chapter 18 for an 
individual who is a child of a Vietnam veteran is awarded or 
increased pursuant to a liberalizing law, or a liberalizing 
VA issue approved by the Secretary or by the Secretary's 
direction, the effective date of such award or increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the act or administrative 
issue.  Where pension, compensation, dependency and indemnity 
compensation, or a monetary allowance under 38 U.S.C. chapter 
18 for an individual who is a child of a Vietnam veteran is 
awarded or increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
The provisions of this paragraph are applicable to original 
and reopened claims as well as claims for increase.  

(1)  If a claim is reviewed on the initiative of VA within 1 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within 1 year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.  

(2) If a claim is reviewed on the initiative of VA more than 
1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement.  

(3) If a claim is reviewed at the request of the claimant 
more than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of receipt of such request.  38 C.F.R. 
§ 3.114 (2003).  

Diagnostic Code 9411 pertaining to PTSD, was added to the 
rating schedule effective on April 11, 1980.  VAOPGCPREC 26-
97 (July 16, 1997).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  


Discussion

The veteran filed his initial claim of service connection for 
PTSD on March 12, 2001.  38 C.F.R. § 3.1(p).  PTSD was 
initially diagnosed in February 2001, although there is some 
evidence suggesting that the veteran might have been 
suffering from psychiatric trouble prior to that date.  
Nonetheless, there is no indication that the veteran filed a 
claim of service connection for PTSD or other disability 
before March 2001.  38 C.F.R. §§ 3.151, 3.155.  

Because the veteran's March 12, 2001 claim of service 
connection for PTSD is an original claim of compensation, the 
appropriate effective date in the date of receipt of claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  As the veteran's PTSD is shown 
to have arisen before he filed his claim, the effective date 
of service connection is March 12, 2001, the date his claim 
was received.  Id.  

The Board observes that because the veteran did not file his 
claim of service connection for PTSD within one year of 
separation from service, he is not entitled to an effective 
date beginning the day after separation from service.  38 
U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

Concerning the veteran's specific arguments with respect to 
an effective date of April 11, 1980, for the grant of service 
connection for PTSD, the Board notes that the diagnosis of 
PTSD, Diagnostic Code 9411, was added to the rating schedule 
effective on April 11, 1980.  VAOPGCPREC 26-97 (July 16, 
1997).  The veteran contends that he is entitled to service 
connection for PTSD under 38 C.F.R. § 3.114, which applies 
with respect to a liberalizing law.  

Although VAOPGCPREC 26-97 concluded that the addition of PTSD 
to the rating schedule in 1980 is considered a liberalizing 
VA issuance for the purposes of 38 C.F.R. § 3.114 (a), it 
does not authorize a retroactive award for every grant of 
service connection for PTSD.  

The effective date of an award made pursuant to a 
liberalizing act shall be fixed in accordance with the facts 
found.  Entitlement to an earlier effective date is not 
warranted unless the veteran met all the eligibility criteria 
on the effective date of the liberalizing law and such 
eligibility existed continuously from that date to the date 
of claim.  

Thus, a retroactive effective date cannot be assigned unless 
the competent evidence established that the veteran had 
developed PTSD as of April 11, 1980, and that the disability 
had continued up to the date that the claim for compensation 
was filed.  See VAOPGCPREC 26-97.  

The medical and other professional opinions of record do not 
serve to establish that the veteran was suffering from PTSD 
as of April 11, 1980 or that he had suffered from such 
symptoms continuously since that time.  

Indeed, the Board notes that the veteran's wife is not shown 
to be competent to render medical opinions upon which the 
Board can rely.  She also asserted that severe symptoms only 
began to manifest in or about 1997.  See Espiritu, supra.  

The veteran, moreover, did not seek treatment for PTSD until 
mid 2000.  The Board finds, therefore, that there is no 
evidence of record which established a diagnosis of PTSD as 
of April 11, 1980, in order to warrant an earlier effective 
date in accordance with the liberalizing law.  See VAOPGCPREC 
26-97.  

Thus, the Board must apply the law as it exists and cannot 
extend benefits out of sympathy for a particular claimant.  
See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly 
v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must 
interpret the law as it exists, and cannot 'extend . . . 
benefits out of sympathy for a particular [claimant].'").  

The evidence, moreover, is not in relative equipoise, in 
which case the benefit of the doubt would be in the veteran's 
favor.  38 U.S.C.A. § 5107; Gilbert, supra.  The appeal must 
be denied.  



ORDER

An effective date prior to March 12, 2001 for the grant of 
service connection for PTSD is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



